*» Case 9:18-cv-80176-BB Document 550-20 Entered on FLSD Docket 06/01/2020 Page 1 of 3

   

 

RT
From: Craig § Wright <craig. wright@hotwirepe.com>
Sent: Monday, 3 February 2014 6:24 PM
To: John Chesher; McCaughan, Alexandra; Slater, Jonathan; Mavrakis, Nicholas
Ca Ramona Watts
Subject: FW Beer and congrats

More to come.

From: Craig S$ Wright

Sent: Monday, 3 February 2014 6:12 PM
To: Craig S Wright

Subject: RE: Beer and congrats

From: "MArk -ferrier” [markferrier@ hotmail.com]
Sent: Thursday, 23 May 2013.6:09 PM

To: ‘Craig § Wright’

Subject: RE: Beer and congrats

No prob,lem mate. You think others may find you have shit overseas. Me mate Clive could help you there.
mark

From: Craig $ Wright [mailta:craig @rcjbr.org!
Sent: Thursday, 23 May 2013 6:06 PM

To: ‘Mark Ferrier’

Subject: RE: Beer and congrats

Let us take this to Skype. Text is good, but too much said in email already.
Craig

From: "MArk -ferrier” [markferrier@hotmail.com]

Sent: Thursday, 23 May 2013 6:02 PM

To: ‘Craig S Wright’
Subject: RE: Beer and congrats

Mate
You have me all wrong

Just look at what | have. Why would you not want it to. Y9u told me you like boating. For all me issues | pull all sorts
on my squadron

fuck up or not, she hasd pulling power with her Volvos. Get you on there with my mate clive and you can spout your
crap about wine and funny money iol

what the fuck good is this shit of yours without a way to get tits and ass

mark

CONFIDENTIAL DEF_01597484

 
. Case 9:18-cv-80176-BB Document 550-20 Entered on FLSD Docket 06/01/2020 Page 2 of 3

From: Craig 5 Wright [mailto:craig@rcibr.ore
Sent: Thursday, 23 May 2013 5:52 PM

To: 'MArk -ferrier'

Subject: RE: Beer and congrats

     

Well, you get paid. The guys you have arranged get paid. You have cash, they have what they want. | have my code.

if this works, we all win. | had Dave mine the Bitcoin overseas and all it has cost is sunk. | cannot miss what | never
have. | have never touched the Bitcain we created in the OS trust and companies and what | care about is making
something more.

From: “Mark Ferrier” <markferrier@hotmail.com>
Sent: Thursday, 23 May 2013 5:41 PM

To: ‘Craig S$ Wright’

Subject: RE: Beer and congrats

Your loss mate
if it was me, | would be finding a way to do what you want without letting othes in

mark

From: Craig S Wright [mailto:craig@rcibr.ore]
Sent: Thursday, 23 May 2013 5:38 PM

To: Mark Ferrier’

Subject: RE: Beer and congrats

Well, nothing is.really here.
| understand that you are not keeping any Bitcoin, just payment in cash — so It comes from overseas and stays
overseas.

| just want to do things here

From: "Mark Ferrier” <markferrier@hotmail.com>
Sent: Thursday, 23 May 2013 5:10 PM

To: ‘Craig S$ Wright’

Subject: RE: Beer and congrats

So why even do it here

mark

From: Craig $ Wright [mailto:craig@rcibr.org]

Sent: Thursday, 23 May 2013 5:09 PM

To: ‘Mark Ferrier’

Subject: RE: Beer and congrats

| have a trust overseas. | moved it and the mining process to Dave Kleiman when | had a few issues with the tax ppl.

i still do not trust them, but | do want to do things inoz.

CONFIDENTIAL DEF_01597485
Case 9:18-cv-80176-BB Document 550-20 Entered on FLSD Docket 06/01/2020 Page 3 of 3

From: "Mark Ferrier" <markferrier@hotmail.com>
Sent: Thursday, 23 May 2013 5:07 PM

To: 'Craig Wright’

Subject: RE: Beer and congrats

Craig
So tell me where you got this stuff.

mark ferrier

From: Craig Wright [mailto:craig @rcjbr.org]
Sent: Thursday, 23 May 2013 5:04 PM

To: Mark Ferrier’

Subject: RE: Beer and congrats

I will start to send the addresses and get you the private keys. | hope you understand that with this value
transaction | need to see the code before I release everything.

naeeen meen Forwarded message ----------

From: "Mark Ferrier” <markferrier@hotmail.com>

Date: 23/05/2013 2:34 pm ,

Subject: Beer and congrats

To: <craig(@rcibr.org>

Ce:

You are good for it so it seems and these guys are waiting. | have a gret
feeling about this. Once this is done and the Payne deal closes, we are

going to have a long profitable friendship. You do what you do and I will
sell it

Mark

CONFIDENTIAL DEF_01597486
